Citation Nr: 1439219	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from September 1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied the Veteran's claim for a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and the claim for a TDIU.  In July 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In May 2010, the Board granted a 70 percent rating for PTSD, and remanded the remaining TDIU claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim for a TDIU (as reflected in a September 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart, in August 2008, before certification of the appeal to the Board, the Military Order of the Purple Heart revoked its power of attorney by way of a letter sent to the VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal. 

In March 2012, the Board denied entitlement to TDIU.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the Appellee's Motion for Remand filed by representatives for the VA, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Appellee Motion. 

Since the Court granted the Appellee's Motion for Remand, this claim has been remanded on three previous occasions for additional development, including most recently in December 2013.  After accomplishing the actions requested in December 2013, the RO continued the denial of the claim for a TDIU (as reflected in a July 2014 SSOC), and has returned the matter to the Board for further appellate consideration.

Unfortunately, for the reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Veteran has asserted that he is unable to work as a result of his service-connected disabilities.  In this case, service connection is in effect for PTSD (rated as 70 percent disabling), fracture of the right ankle with lateral deviation of the foot and ankylosis (rated as 20 percent disabling), and residuals of third degree burns of the right hand, index and little fingers with small areas of the fourth and fifth digits (rated noncompensable).

In reviewing the evidence of record, the Board has discovered a March 2005 report from Goldsboro Psychiatric Clinic, which reflects, among other things, that the Veteran is receiving 100% disability benefits from the Social Security Administration (SSA).  The March 2005 report does not indicate for what disability or disabilities the Veteran is receiving SSA disability benefits, and the Board notes that there is no other lay or medical evidence of record that provides any information regarding the Veteran's receipt of SSA disability benefits.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In addition, given the information of record regarding the Veteran's SSA disability benefits, the Board cannot determine that no reasonable possibility exists that the records are relevant to the pending TDIU claim.  

Accordingly, this claim must be remanded for the AOJ A to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

While the matter is on remand, to ensure that all due process requirements are met and that the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the TDIU claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding evidence relevant to the TDIU claim on appeal.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the TDIU claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim on appeal.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  

6. If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



___________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).  


